

	

		II

		109th CONGRESS

		1st Session

		S. 1487

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on

		  Sorafenib.

	

	

		1.Sorafenib

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							9902.09.04Sorafenib

					 tosylate (CAS No. 4750207-59-1) (provided for in subheading

					 2933.39.41)FreeNo changeNo changeOn or before

					 12/31/2009

							

						

					

				

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of enactment of this

			 Act.

			

